Citation Nr: 1812272	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for bilateral deafness, high frequency.

3. Entitlement to service connection for diverticulitis.

4. Entitlement to service connection for a skin disability. 

5. Entitlement to service connection for a prostate disability.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for kidney disability. 

8. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1967 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona in September 2011 and December 2012.  

The issues of entitlement to a compensable rating for bilateral deafness, high frequency and entitlement to service connection for a kidney disability, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas, such as family relations, mood, and judgment due to such symptoms as frequent marital problems, intrusive memories and thoughts, irritability towards others, difficulty sleeping, periods of suicidal ideation, and periods of audio and visual hallucinations. 

2. Throughout the period on appeal, the Veteran's PTSD has not caused, or more nearly approximated, total occupational and social impairment.  

3. The Veteran sought treatment for abdominal pain and reported a history of gastroenteritis during his period of service.   

4. The Veteran's diverticulitis did not begin during active service, and was not caused or aggravated by any incident of his active service, including his exposure to herbicides. 

5. The Veteran was diagnosed with acne vulgaris at separation from service in November 1968.  

6. The Veteran's skin disability did not begin during active service, and was not caused or aggravated by any incident of his active service, including his exposure to herbicides. 

7. The Veteran does not have a current diagnosis of prostate cancer. 

8. The Veteran's prostate disability did not begin during active service, and was not caused or aggravated by any incident of his active service, including his exposure to herbicides. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation, and no more, for PTSD have been met throughout the appeal period.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for service connection for diverticulitis have not been met.  38 U.S.C. §§ 1101, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for a prostate disability have not been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and VA medical records are associated with the claims file.  The Veteran's Social Security Administration records and private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded multiple VA examinations related to his claim for a higher rating for PTSD.  The Board finds these examinations, in combination with his VA treatment records, to be comprehensive and sufficient in addressing the severity of the Veteran's service-connected PTSD during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was also provided examinations regarding the etiology of the Veteran's current diverticulitis and skin condition.  The VA examinations contain a description of the history of the Veteran's current diverticulitis and his current skin disability; considers the relevant medical facts and principles; and provides opinions regarding the nature and etiology of these conditions and indicates consideration of the Veteran's contentions; therefore, the Board finds that the opinions provided are adequate to resolve the issues on appeal.  Lastly, the Board notes that the Veteran was not provided a medical examination regarding his claim for service connection for a prostate condition.  As the competent evidence of record does not even potentially indicate that this condition is related to the Veteran's service on a direct or presumptive basis, the Board finds that no such examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Increased Ratings for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In June 2011, the Veteran filed a claim for an increase in his rating for PTSD reporting that the symptoms of his PTSD warranted a rating in excess of 50 percent.   

PTSD is rated under Diagnostic Code 9411 and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a throughout review of the record, the Board has found that a uniform 70 percent rating, but not in excess of 70 percent, is warranted for the Veteran's PTSD throughout the appeal period. 

In July 2011, the Veteran underwent a VA examination regarding his service-connected PTSD.  The examiner noted that the Veteran was initially evaluated for PTSD in 2007 at the Phoenix VAMC.  The Veteran was diagnosed with PTSD and was noted to display "serious" symptom severity and impairments due to his condition.  The Veteran was noted to be frustrated in his marriage, estranged from one of his children and his irritability was noted.  

With regard to his current symptoms, the Veteran reported continued frustrations with his marital relationship.  He stated that he felt irritated, angry and moody towards her and that his anger typically manifested verbally, but glasses and dishes had been thrown on occasion.  Social interactions were noted to be limited.  He reported that he did not go out or interact with other people except his immediate family.  He stated that the only person that he talks to outside of his family is a minister who lives out of state and that the only time he is able to find peace is when his grandchildren are around.  The Veteran reported that suicidal ideations came regularly over the past four years and that he nearly committed suicide in 2008.  The Veteran reported that his mother-in-law stopped him; however, his treatment records revealed that the gun accidentally fired resulting in her death.  The Veteran reported that his children and grandchildren were the primary reasons that he has not acted on these suicidal thoughts.

The examiner opined that since the last examination it did not appear that there had been any remittance in the Veteran's symptoms of PTSD.  The examiner stated that the symptoms were occurring with regular frequency and had never gone away.  The examiner stated that the Veteran's symptoms were contributing to the conflict in his marriage and his inconsistency with interpersonal relationships.  It was noted that the Veteran had previously retired unrelated to his mental health problems.  When asked about his day-to-day activities, the Veteran reported that he is able to perform most household activities.  He cleans, shops for groceries, cooks the meals, and does the laundry.  He reported no regular hobbies but stated that he may occasionally fish or golf. 

In April 2016, the Veteran underwent another VA psychiatric evaluation.  The examiner noted that the Veteran sought VA mental health treatment in January 2014.  At that time, the Veteran reported symptoms of intrusive memories and thoughts, that he gets angry quickly, and that he prefers to stay at home.  He reported difficulty with sleep, only getting up to three hours of sleep at a time.  

On mental status examination in 2016, the Veteran was noted to be alert and oriented to time, place, and person; no psychomotor activation or retardation noted; the attitude toward the interviewer was cooperative; speech had regular volume, rate; mood was "OK", affect was mildly constricted and congruent; no hallucinations, delusions or obsessions, suicidal or homicidal ideation were present; thought process was logical; memory, attention and concentration were grossly within normal limits (5/5 on serial 7s and backward spelling), fair insight and judgment.  The examiner stated that the Veteran's depression and irritability were responding to ongoing psychotropic medication use.  The Veteran reported that he was able to complete routine daily activities and that he attends church with his wife on the weekends.  He reported that he occasionally "seems to hear a voice" in his head (not through his ears).  He stated that it only happens when he is alone and it analyzes his actions.  He also reported that about twice per year he sometimes sees a blond dog, the same dog that he had as a child.  

Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran demonstrated occupational and social impairment, with deficiencies in most areas during the appeal period.  The record demonstrates that Veteran has had problems with family relations, mood, and judgment due to such symptoms as frequent marital problems, intrusive memories and thoughts, irritability towards others, social isolation, difficulty sleeping, recurrent episodes of suicidal ideation, and periodic audio and visual hallucinations during the appeal period.  

The Board finds probative the opinion of the July 2011 VA examiner that opined that the Veteran's "serious" symptoms and impairments had continued since his initial evaluation for PTSD in 2007.  The examiner noted that the Veteran had struggled with suicidal thoughts regularly over the past four years and that he nearly committed suicide in 2008, which resulted in another tragic event in his life.  The examiner indicated that the Veteran had limited social interaction with people outside of his immediate family, and that the Veteran also struggled with irritability and moodiness.  Further, the 2016 examiner noted that the Veteran reported a history of periodic audio and visual hallucinations, "OK" mood, and "fair" judgment.  Accordingly, the Board finds that a 70 percent rating more nearly approximates the Veteran's functional limitations due to his PTSD throughout the period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board, however, finds that a rating in excess of 70 percent is not warranted throughout the appeal period.  The evidence of record does not support a finding that the Veteran's impairment due to his PTSD more nearly approximated total occupational and social impairment, and a 100 percent rating must be denied.  

While the Veteran has not worked throughout the appeal period, the Board notes that his SSA records report that the Veteran was determined to be disabled due to conditions other than his psychiatric disability (degenerative disc disease and carpal tunnel).  Further, while the Veteran has not been working, he has demonstrated some residual occupational capacity by routinely taking care of chores around his home.  The Veteran stated that he is responsible for cleaning, shopping for groceries, cooking the meals, and doing the laundry.  Additionally, the Board notes that the Veteran retains some degree of social functioning throughout the appeal period.  He has been able to maintain relationships with his grandchildren, who he reports provides him the only peace that he is able to find.  Also, despite their strained relationship, the Veteran has continued to live with and interact with his wife on a daily basis.  Moreover, while the evidence indicates that the Veteran has had recurrent suicidal ideations and periodic audio and visual hallucinations, he has never shown symptoms of persistent delusions, an inability to maintain minimal personal hygiene, memory loss for names of close relatives or his own name, or recurrent disorientation to time or place.  

The Board finds that the Veteran's symptoms, and resulting functional impairment, during the appeal period do not result in the required level of impairment occupational and social impairment to be more closely described by the 100 percent criteria.  Accordingly, the Board finds that to the extent that the Veteran has argued that a 100 percent rating is warranted for PTSD, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. 38 U.S.C. § 1116; 38 C.F.R. § 3.309 (e).  The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides. 38 C.F.R. § 3.307 (a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C § 1116 (a)(1). However, diverticulitis, skin conditions (other than chloracne), and prostate disabilities (other than prostate cancer) are not included on list of the diseases presumptively associated with herbicide exposure; therefore, presumptive service connection based on exposure to herbicides is not warranted for any of the conditions claimed by the Veteran. See 38 C.F.R. § 3.309 (e). 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Id.  As such, the Board will adjudicate the Veteran's claims on a theory of direct entitlement to service connection as well.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Diverticulitis

In September 2011, the Veteran filed a claim for service connection for diverticulitis.  In March 2013, the Veteran asserted that during the Veteran's period of service he had been exposed to a multitude of unknown substances including Agent Orange, which he contended resulted in his current diagnosis of diverticulitis.  While the Veteran's exposure to herbicides is conceded, the evidence of record weighs against a finding that the Veteran's diverticulitis began during his active service, or was caused or aggravated by any incident of his active service, including his exposure to herbicides.

The Veteran's service treatment records (STR) do not indicate any reports of any complaints of diverticulitis during his period of service.  The Veteran, however, did seek treatment on multiple instances during service for abdominal pain of questionable etiology.  In August 1968, the Veteran made complaints abdominal pain with painful cramping that had lasted for one week.  The next day he was seen in a surgical clinic for "abdominal pain of questionable etiology" and he was noted to have a history of gastritis.  The physician speculated that the pain could be due to parasites.  The Veteran was scheduled the next week for an upper gastrointestinal series that resulted in negative findings.  In his "Report of Medical History" at separation in November 1968, the Veteran reported a history of stomach or intestinal trouble and was reported to have a history of gastroenteritis; however, the Veteran's examination at separation was negative for any gastrointestinal diagnoses.  

In April 1969, during a general VA examination, the Veteran's digestive system was reported to be normal, other than the presence of an appendectomy scar.  

In August 2012, the Veteran was seen by a VA examiner in relation to his claim for service connection for diverticulitis.  The Veteran reported that he had been diagnosed with diverticulitis in either the 1980's or 1990's.  He stated that he had hardly seen a physician in the 1970's and 1980's, other than for routine annual examinations.  In the 1990s (or 1980s), the Veteran started noticing abdominal cramping and constipation.  He was diagnosed with multiple episodes of diverticulitis and treated with ciprofloxacin and Flagyl.  After review of the Veteran's claims file, the examiner opined that the Veteran's diverticulitis was less likely than not incurred in or caused by any incident of his period of active service including the condition diagnosed as abdominal pain in August 1968.  The examiner stated that the condition in 1968 was a self-limited condition of abdominal pain of unclear etiology.  He supported this opinion by noting the following: that follow up GI exams by military physicians on 10/9/1968 and 11/21/1968 were normal; that the Veteran was not diagnosed with diverticulitis while he was in military service; that the Veteran did not report having abdominal complaints in the 1970's and 80's; and that the Veteran was diagnosed with diverticulitis in the 1990's, several decades after his in-service abdominal symptoms.

Unfortunately, the Board finds that the competent evidence of record weighs against the Veteran's claim for service connection for diverticulitis.  The Board notes that no competent medical evidence has been provided indicating that the Veteran's current diverticulitis is due to his period of service, including his conceded exposure to herbicides.  The Board finds probative the opinion of the August 2012 examiner, who after review of the Veteran's service medical records and the rest of the claims file, opined that there was less likely than not a relationship between his current diagnosis and his period of active service.  The examiner specifically noted the Veteran's in-service abdominal complaints, but also noted that multiple examinations prior to separation were found to be normal and did not indicate a diagnosis of diverticulitis at that time.  The examiner also did not indicate any relationship between the Veteran's exposure to herbicides and his diagnosis of diverticulitis.  

To the extent that the Veteran has indicated that there is a link between his diagnosis of diverticulitis and his exposure to "chemicals in Vietnam, including Agent Orange," the Board finds that the Veteran is not competent to provide an opinion on such a complex medical question.  See Jandreau, 492 F.3d at 1376-77.

As the evidence does not suggest that the Veteran's diverticulitis began during or has been continuous since his active service, and the competent evidence of record does not support a relationships between the Veteran's current condition and his active service (including his exposure to herbicides), the Board finds that the evidence of record weighs against the Veteran's claim for service connection for diverticulitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable. 38 U.S.C. § 5107 (b) (2014); see also Gilbert, 1 Vet. App. at 55 (1990).

Skin Condition

The Veteran also filed a claim for service connection for a skin disability in September 2011.  He argued that this condition was due to his exposure to Agent Orange during his period of service.

In August 2012, the Veteran was seen by a VA examiner in relation to his claim for service connection for a skin condition.  The Veteran complained of a skin condition that would cause blisters on the skin of his arms that began approximately five years before the examination.  He stated that he was never seen for the condition during his military service and that he had not sought private treatment for the condition.  The examiner diagnosed with the Veteran with an unknown skin condition based upon his description.  The examiner stated that no condition was visible at the time of the examination.  The examiner also noted that the Veteran was seen for acne vulgaris twice in 1968 but that condition had resolved.  The examiner opined that it was less likely than not that the Veteran's current skin disability was due to any in-service injury, event, or illness.  The examiner explained that while the Veteran was seen for acne vulgaris on his back during service, that this has no correlation with his complaint of "blisters on his arms when he rubs his skin.  The examiner also did not indicate that there was any connection between the Veteran's skin condition and his exposure to herbicides.  

Unfortunately, the Board finds that the competent evidence of record weighs against the Veteran's claim for service connection for a skin disability.  The Veteran's skin condition was not diagnosed as chloracne and, therefore, presumptive service connection is not warranted based upon the Veteran's exposure to herbicides.  Further, no competent evidence of record indicates a relationship between the Veteran's current skin condition and his period of service, including his exposure to herbicides.  While the August 2012 examiner diagnosed the Veteran with a skin condition, the examiner opined that it was less likely than not due to any incident of the Veteran's period of active service.  The examiner opined that there was no relationship between the Veteran's acne vulgaris on his back in service and his current skin condition, which was located on his arms and did not appear until approximately 2007.  

To the extent that the Veteran has indicated that there is a link between his diagnosed skin condition and his exposure to "chemicals in Vietnam, including Agent Orange."  The Board finds that the Veteran is not competent to provide an opinion on such a complex medical question.  See Jandreau, 492 F.3d at 1376-77.

As the evidence does not suggest that the Veteran's skin condition began during or has been continuous since his active service, and the competent evidence of record does not indicate that the Veteran's current condition is due to any incident of his active service, including his exposure to herbicides, the Board finds that the evidence of record weighs against the Veteran's claim for service connection for a skin condition.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable. 38 U.S.C. § 5107 (b) (2014); see also Gilbert, 1 Vet. App. at 55 (1990).

Prostate Condition

The Veteran also filed a claim for service connection for a prostate disability in September 2011.  In March 2013, the Veteran asserted that during the Veteran's period of service he had been exposed to a multitude of unknown substances including Agent Orange, which he contended resulted in his enlarged prostate. 

The Board notes that the Veteran's private and VA treatment records indicate he has a diagnosis of benign prostatic hyperplasia (BPH), which is a noncancerous enlargement of the prostate gland.  See Dorland's Illustrated Medical Dictionary 894 (32nd ed. 2012) (defining benign prostatic hyperplasia as an age associated enlargement of the prostate resulting from proliferation of both granular and stromal elements, beginning generally in the fifth decade of life; it may cause urethral compression and obstruction).

While the Veteran has a diagnosis of BPH, none of the competent evidence of record provides any support for a relationship between the Veteran's BPH and his period of active service, including his exposure to herbicides.  

The Veteran's service treatment records do not report any complaints related to the Veteran's prostate and do not report a diagnosis of BPH.  

While prostate cancer is a presumptive condition based upon exposure to herbicides pursuant to 38 C.F.R. § 3.309 (e), no evidence of a relationship between the Veteran's BPH and his exposure to herbicides has been provided beyond the Veteran's assertion that the condition is related to his exposure to herbicides.  The Board finds that the Veteran is not competent to provide an opinion on such a complex medical question.  See Jandreau, 492 F.3d at 1376-77.  Additionally, no other evidence of a relationship between the Veteran's condition and his period of service is of record, including his VA and private medical records.  

As none of the competent evidence of record indicates that the Veteran's prostate condition either began during, or is otherwise, even potentially, due to his period of service, the Veteran's claim for service connection for a prostate condition must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C. § 5107 (b) (2014); see also Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Throughout the appeal period, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a diverticulitis, to include as due to exposure to herbicides, is denied.

Service connection for a skin disability, to include as due to exposure to herbicides, is denied.

Service connection for a prostate disability, to include as due to exposure to herbicides, is denied.


REMAND

Upon review of the record, the Board finds that the remainder of the Veteran's claims must be remanded for further development.  

With regard to the Veteran's claim for an increased rating for his hearing loss, the claims file indicates that there are relevant, outstanding VA treatment records.  In July 2017, the Veteran was seen for an audiological evaluation at the Gilbert CBOC audiology clinic.  The Veteran was provided a hearing test but the results were uploaded to the CPRS (Computerized Patient Record System); however, the records have not been associated with the claims file.  Accordingly, the AOJ should assist the Veteran in obtaining any relevant, outstanding VA medical records, including his July 2017 audiology evaluation.  38 U.S.C. § 5103A (c)(3) (2014); 38 C.F.R. § 3.159 (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

With regard to the Veteran's claims for entitlement to service connection for a kidney disability and erectile dysfunction, the Board finds that the duty to assist has not been fulfilled.  The Board notes that a medical examination was not provided for either of these conditions as the RO determined that there was no evidence of a current diagnosis; however, the Veteran's VA treatment records demonstrate a diagnosis for each condition during the appeal period. 

The Veteran's VA treatment records from November 2015 indicate a diagnosis of chronic kidney disease that may have been related to medication (Metformin) that the Veteran was taking due to his service-connected diabetes mellitus.  The records from July 2016 also indicate that the Veteran may have renal cell cancer.  December 2014 VA treatment records indicate that non-VA Urology records from September 2014 reported a diagnosis of erectile dysfunction.

VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran's treatment records indicate that the Veteran could have a kidney condition and erectile dysfunction as due one of his service-connected conditions or due to his exposure to herbicides; accordingly, the Board finds that a medical opinion regarding the etiology of these conditions should be obtained.  

The Board also finds that a medical opinion must be obtained related to the Veteran's claim for service connection for hypertension.  In his claim for service connection for hypertension, the Veteran claimed that the condition was due to his exposure to herbicides.  Hypertension is not a disability presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e) (2017).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). This was reiterated again in Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). Based upon these findings, an opinion should obtained regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.




Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any relevant, outstanding VA treatment records, including the audiogram from the Veteran's July 2017 audio evaluation at the Gilbert CBOC.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification should be provided to the Veteran.

2. Then, undertake appropriate efforts to schedule the Veteran for an audiological examination with an appropriate examiner to determine the current severity of his hearing loss.  The examiner should note all relevant pathology, including any functional impact; and all indicated tests should be conducted.

3. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the etiology of any kidney disability present during the appeal period.  The claims file and all electronic records must be made available to the examiner.  The examiner must report review of the claims file.  

The examiner is specifically asked to provide the following opinions: 

Whether it is at least as likely as not (a 50 percent probability) that any kidney disability present during the appeal period, to include: chronic kidney disease and renal cell cancer, is due to or the result of, any incident of his military service, including his exposure to herbicides during his service in Vietnam. 

Whether it is at least as likely as not (a 50 percent probability) that any kidney disability present during the appeal period, to include: chronic kidney disease and renal cell cancer, is due to or the result of, any service-connected disability, including medication prescribed to treat his diabetes. 

A complete rationale for all opinions must be provided.  In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction present during the appeal period.  The claims file and all electronic records must be made available to the examiner.  The examiner must report review of the claims file.  

The examiner is specifically asked to provide the following opinions: 

Whether it is at least as likely as not (a 50 percent probability) that any erectile dysfunction is due to or the result of, any incident of his military service, including his exposure to herbicides during his service in Vietnam. 

Whether it is at least as likely as not (a 50 percent probability) that any erectile dysfunction present during the appeal period is due to or the result of, any service-connected disability. 

A complete rationale for all opinions must be provided.  In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5. Undertake appropriate efforts to schedule the Veteran for a VA examination with an appropriate physician regarding the nature and etiology of his hypertension. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a. Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service, including his conceded exposure to herbicides during service. 

The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


